DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 28, the claim sets forth that the system comprises “a spacer assembly..”.  It is unclear as to whether the “spacer assembly” is referring to the same “spacer” set forth in line 19 of claim 23 or is referring to a different, additional spacer.  For examination purposes, Examiner assumes the former.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23-26, 32, 37, 40-43, 52-53, 55, 57, 59-61, 63-64, 67-68-69, 71-72, 74-76, 78, 89, 91-92, 94-95, 97, 99 and 102-103 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss (US Pub No. 2003/0170613) in view of Brooker (US Pub No. 2008/0116392) and Hillman (WO 2009/005748).  Note that, with regards to the Hillman reference, for convenience Examiner refers to the equivalent specification in corresponding US Pub No. 2010/0168586).
With regards to claims 23, 76 and 102, Straus discloses a medical imaging system comprising:
an excitation source (i.e. “Excitation laser”) configured to emit an excitation light towards an object having a plurality of cells that at least one of emit, reflect, and fluoresce light in response to the excitation light (paragraphs [0004], [0033], 0035], referring to the samples comprising “cancer cells”/plurality of cells; paragraphs [0104],  [0147], [0149], [0323]; Figures 2-4);
an optical receptor (i.e. lens system/collection optics) configured to receive the light from the object (paragraphs [0147]-0149]; Figures 3-4);

an imaging device (“CCD imager”) having a field of view (FOV) substantially greater than about a diameter of a human cancer cell, wherein the imaging device is configured to receive the filtered light from the whole FOV simultaneously at an analysis resolution through the filter assembly (paragraph [0087], referring to the detection area, which corresponds to the FOV, being greater than 1-15 mm, which is greater than 2-20 microns (i.e. known size of a cancer cell); paragraphs [0090], [0147]-[0148], referring to the detection area being the area of the detection surface/zone that is simultaneously analyzed/imaged by an optical device including a CCD chip; Figures 1- 4); and 
an image processor in communication with the imaging device, wherein the image device comprises a plurality of pixels, wherein the image processor is configured to analyze the received light from the imaging device to determine a cell state and a location in the FOV of the imaging device of pixels with intensities above a predefined threshold intensity, wherein the cell state includes a cell being cancerous, and wherein the light received by the imaging device is not magnified (paragraph [0157], which refers to individual cells being detected by non-magnified large area imaging using the apparatus shown in Fig. 3; paragraphs [0036], [0148]-[0149], [0195], [0235]-[0238], [0373], [0474]-[0476], [0481], referring to non-magnified large area imaging and imaging cancer cells (i.e. diseased tissue); paragraphs [0035]-[0037], [0332]-[0333], [0335], [0554]-[0556]; referring to analyzing the collected fluorescence data, which is captured by a CCD camera and pixels locations and intensities are recorded, wherein contiguous pixels having a value/signal/intensity above an automatic or user-defined threshold 
With regards to claims 52 and 103, Straus discloses a medical imaging system comprising:
an excitation light source (i.e. “Excitation Laser”) configured to emit an exciation light towards an object having a plurality of cells (paragraphs [0004], [0033], 0035], referring to the samples comprising “cancer cells”/plurality of cells; paragraphs [0104],  [0147], [0149], [0323]; Figures 2-4);
an imaging device (“CCD imager”) including a plurality of pixels configured to simultaneously receive light from the object that is at least one of emitted, reflected, and fluoresced in response to the excitation light (paragraphs [0087], [0090], [0147]-[0148], referring to the detection area being the area of the detection surface/zone that is simultaneously analyzed/imaged by an optical device including a CCD chip; Figures 1- 4);
an imaging lens (i.e. “collection lens”) optically coupled to the imaging device (paragraph [0087], [0093], [0149]; Figures 3-4);
an image processor in communication with the imaging device, wherein the image processor is configured to analyze the received light from the imaging device to determine a cell state and location of pixels having light intensities greater than or equal to a predefined threshold intensity to detect diseased tissue, and wherein the light received by the image processor is not magnified (paragraph [0157], which refers to individual cells being detected by non-magnified large area imaging using the apparatus shown in Fig. 3; paragraphs [0036], [0148]-[0149], [0195], [0235]-[0238], [0373], [0474]-
However, Straus does not specifically disclose that their medical imaging system further comprises a spacer that maintains a fixed distance between tissue contacting a portion of the spacer and the imaging lens.
Brooker discloses that a fluorescence microscopy system for inspecting a specimen of interest can be adapted for in-vivo tissue imaging and wherein an optical fiber bundle is configured to be placed in contact with the object (paragraph [0048], referring to the invention being implemented as a flexible scope, which includes an optical fiber, which can be implemented as plurality of individual fibers (i.e. optical fiber bundle), wherein such a flexible scope would come into contact with tissue, and therefore the optical fiber bundle would be configured to be placed in contact with the tissue).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the medical imaging system of Straus be adapted to have a portion of the medical imaging system contact tissue, as taught by Brooker, in order to adapt the system for in-vivo tissue imaging, thus increasing the system’s clinical value (paragraph [0048]).

Hillman et al. disclose a medical imaging system comprising: an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) including a plurality of pixels (paragraphs [0096], [0101]-[0102]; Figures 1-2); an imaging lens (208, 128, 140) optically coupled to the imaging device (paragraphs [0093], [0100]; Figures 1-2); and a spacer (210) configured to maintain a fixed distance between a portion of the spacer constructed to contact tissue and the imaging lens, wherein, in at least one operating mode, the imaging device is focused on and images tissue (204, 206) in contact with the portion of the spacer (paragraphs [0023], [0100]; Figure 2).  Hillman et al. further disclose that the spacer assembly includes a disposable tip (paragraph [0100]).  The spacer allows the device to maintain a specified distance between the lens and a target region (paragraph [0023]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the portion of medical imaging system of the above combined references that contacts the tissue comprise a spacer, wherein the spacer maintains a fixed distance between the tissue contacting a portion of the spacer and the imaging lens, as taught by Hillman et al., in order to ensure and maintain a specified distance between the lens and a target region for in-vivo optical imaging (paragraph [0023]).
With regards to claim 24, Straus discloses that the image processor imaging device comprises a plurality of pixels and wherein a size of each pixel is substantially 
With regards to claim 25, Strauss discloses that the filter assembly includes a spectral filter set (i.e. “Excitation filter”, “Emission filter”) to direct excitation light from the excitation source through the optical receptor to the object and to direct light received from the object toward the image processor (paragraph [0173], [0176], [0317], [0323]-[0324], [0400], [0552], [0594]; Figures 3-4).  
With regards to claim 26, as discussed above, the above combined references meet the limitations of claim 25.  However, Strauss does not specifically disclose that the filter assembly includes a dichromatic filter including a dichromatic mirror that reflects the excitation light through the optical receptor and allows light received from the object to pass therethrough toward the image processor.
Brooker discloses an optical imaging system that includes a dichroic mirror (30; “dichromatic filter including a dichromatic mirror”), wherein the dichroic mirror (30) reflects a certain wavelength range and passes a different wavelength range (paragraphs [0028], [0036], [0037]).  As seen in Figure 1, the dichroic mirror (30) reflets the longer wavelength excitation light and passes the shorter wavelength emission light (paragraph [0037]).

With regards to claims 32, 43 and 59-61, 75, 78, Strauss discloses that the analysis resolution is between about 15 to 20 microns, that the pixel size is between or equal to about 2 microns and 20 microns and that the pixel size is greater than about 15 microns (paragraphs [0022], [0036], [0142], referring to the ability of the invention to detect individual cells without magnification using a CCD array, which would require the size of each pixel associated with an individual cell to be substantially matched to the analysis resolution; see Figures 1-2, note that each pixel is matched with a target; paragraph [0373], referring to the target being human cancer cells, wherein as recognized by Applicant and known in the art, a human cancer cell has a diameter between or equal to about 2 microns and 20 microns (which covers a range of greater than about 15 microns), and therefore the analysis resolution of the system that can image individual human cancer cells would fall within the range of 15-20 micons).
With regards to claim 37, Strauss discloses that the excitation source includes at least one of a white light source and a laser (i.e. “Excitation laser”), and wherein the excitation source is located remotely from the optical receptor (see Figures 3-4).
With regards to claim 40, Strauss discloses that the imaging device includes at least one of a charge coupled device (CCD) and an avalanche photodiode (APD) 
With regards to claim 41 and 99, Strauss discloses that the excitation source is further configured to activate an optical probe to fluoresce light and wherein the filter assembly is further configured to distinguish the light from the optical probe from light from the plurality of cells (paragraph [0290]-[0292], [294]; Figures 1-4).
With regards to claim 42, Strauss discloses that the optical probe includes a biomedical reagent configured to act as a contrast media for in vivo imaging of molecular and morphologic targets and process of the object (paragraphs [0022], [0035], [0054], [0290]-[0292], [294]; Figures 1-4)
With regards to claims 44 and 57, Strauss discloses that the imaging device is configured to collect a color image of the object (paragraph [0076], claim 68, referring to reflectance imaging which would provide a color image).
With regards to claim 53, Straus discloses that the predefined threshold light intensity is a predefined threshold light intensity at a predefined wavelength (paragraph [0335], note that the threshold is associated with pixel values which are associated with a light intensity at a predefined wavelength).
With regards to claim 55, Straus discloses that their system further comprises a plurality of optical fibers (paragraphs [0157], [0322], referring to the fiberoptic bundle).

With regards to claims 64 and 68, Straus discloses that cells meeting the predefined condition are indicated with a color (paragraphs [0323]-[0324], [0331], [0335], [0054]; Figures 1-4, 8, 40).
With regards to claims 72 and 74, as discussed above, the above combined references meet the limitations of claims 23 and 52.  However, they do not specifically disclose that their system further comprises a spacer assembly configured to maintain a desired/fixed distance between a tip of the plurality of optical fibers and the object and that the spacer assembly includes a disposable tip.
Hillman et al. disclose a medical imaging system comprising: an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) including a plurality of pixels (paragraphs [0096], [0101]-[0102]; Figures 1-2); an imaging lens (208, 128, 140) optically coupled to the imaging device (paragraphs [0093], [0100]; Figures 1-2); and a spacer (210) configured to maintain a fixed distance between a portion of the spacer constructed to contact tissue and the imaging lens, wherein, in at least one operating mode, the imaging device is focused on and images tissue (204, 206) in contact with the portion of the spacer (paragraphs [0023], [0100]; Figure 2).  Hillman et al. further disclose that the spacer assembly includes a disposable tip (paragraph 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references to have a spacer assembly (i.e. disposable spacer assembly) to maintain the distance and further have the spacer assembly include a disposable tip, etc., as taught by Hillman et al., in order to adapt the system to image living tissue and ensure to maintain a specified distance between the lens and a target reigon (paragraph [0023]).
With regards to claim 30, although the above combined references do not specifically disclose that the desired distance is approximately 100-200 microns, it would have been within the skill of one of ordinary skill in the art, through routine experimentation, to adopt the above distance, in order to obtain the optimal distance.  
With regards to claims 92 and 94, Hillman et al. further discloses a removable spacer (paragraph [0100], referring to the optional spacer, which would thus require removability of the spacer).  
With regards to claims 95 and 97, Hillman et al. disclose that the medical imaging device is configured to be hand-held (paragraph [0119]; see Figure 2).
With regards to claims 89 and 91, Straus discloses that a field of view of the imaging device is between or equal to 0.5 and 10 centimeters (paragraph [0087], [0090]).
With regards to claim 100, Straus discloses that the cell state includes a cell being cancerous (paragraphs [0036], [0148]-[0149], [0195], [0235]-[0238], [0373], .

Claims 27-30, 47-49, 51 and 56, 62, 65-66, 70, 73, 77, 90, 93, 96 and 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker and Hillman, as applied to claims 23 and 55 above, and further in view of Seibel et al. (US Pub No. 2002/0139920).
With regards to claims 27 and 56, as discussed above, the above combined references meet the limitations of claim 23.  Additionally, with regards to claim 47, the above combined references meets most of the limitations of claim 47 (i.e. a medical imaging system comprising an excitation source, an imaging device, an image processor, wherein the light received by the imaging device is not magnified, etc.; see rejection of claim 23).  Further, Strauss disclose that the optical receptor includes a plurality of optical fibers and that the medical imaging system further comprises an optical fiber bundle configured to receive light from the object, wherein the imaging device is configured to receive the light from each optical fiber of the whole optical fiber bundle simultaneously (paragraphs [0157], [0322], referring to the fiberoptic bundle).  However, Strauss does not specifically disclose that a diameter of each optical fiber is less than or equal to about the diameter of the human cancer cell and that each optical fiber is optically coupled with a single pixel of the plurality of pixels. Further, Strauss does not specifically disclose that the imaging device has a resolution substantially matched to a size of the optical fiber in the optical fiber bundle.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to have a diameter of each optical fiber of Strauss be greater than or equal to 4 microns, and thus in the range of less than or equal to about the diameter of the human cancer cell (which is 2-20 microns as acknowledged by Applicant) and further have each optical fiber be optically coupled with a single pixel of the plurality of pixels and the imaging device have a resolution substantially matched to a size of the optical fibers in the optical fiber bundle, as taught by Seibel et al., in order to achieve a high resolution (paragraph [0006]).
With regards to claim 48, Straus discloses that the image processor includes a plurality of pixels and wherein a pixel size of the plurality of pixels is substantially matched to the analysis resolution (paragraphs [0022], [0036], [0142], referring to the ability of the invention to detect individual cells without magnification using a CCD array, which would require the size of each pixel associated with an individual cell to be substantially matched to the analysis resolution; see Figures 1-2, note that each pixel is matched with a target).

With regards to claim 51, Strauss discloses that the light received by the imaging device is unmagnified (paragraphs [0036], [0148]-[0149], [0195], [0235]-[0238], [0373], [0474]-[0476], [0481], referring to non-magnified large area imaging and imaging cancer cells (i.e. diseased tissue).
With regards to claims 65 and 70, Straus discloses that their system comprises a feedback system (i.e. a display which is inherently required for the display of the image) that provides an indication of the cells state and location of cells in the FOV meeting the predefined condition (paragraphs [0323]-[0324], [0331], [0054]; Figures 1-4, 8, 40).
With regards to claim 66, Straus discloses that cells meeting the predefined condition are indicated with a color (paragraphs [0323]-[0324], [0331], [0335], [0054]; Figures 1-4, 8, 40).
With regards to claims 62 and 77, Straus discloses that each optical fiber in the optical fiber bundle has a diameter that is less than or equal to about the diameter of the human cancer cell (paragraphs [0022], [0036], [0142], referring to the ability of the invention to detect individual cells without magnification using a CCD array, which would require the size of each pixel associated with an individual cell to be substantially matched to the analysis resolution; see Figures 1-2, note that each pixel is matched with a target; paragraph [0373], referring to the target being human cancer cells, wherein as recognized by Applicant and known in the art, a human cancer cell has a diameter between or equal to about 2 microns and 20 microns (which covers a range of 
With regards to claim 90, Straus discloses that a field of view of the imaging device is between or equal to 0.5 and 10 centimeters (paragraph [0087], [0090]).
With regards to claim 98, Straus discloses that each pixel of the plurality of pixels is paired with one or more separate optical fibers of the optical fiber bundle (paragraphs [0157], [0322], referring to the fiberoptic bundle)..
With regards to claims 28-29 and 73 as discussed above, the above combined references meet the limitations of claim 27.  However, they do not specifically disclose that their system further comprises a spacer assembly configured to maintain a desired/fixed distance between a tip of the plurality of optical fibers and the object and that the spacer assembly includes a disposable tip.
Hillman et al. disclose a medical imaging system comprising: an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) including a plurality of pixels (paragraphs [0096], [0101]-[0102]; Figures 1-2); an imaging lens (208, 128, 140) optically coupled to the imaging device (paragraphs [0093], [0100]; Figures 1-2); and a spacer (210) configured to maintain a fixed distance between a portion of the spacer constructed to contact tissue and the imaging lens, wherein, in at least one operating mode, the imaging device is focused on and images tissue (204, 206) in contact with the portion of the spacer (paragraphs [0023], [0100]; Figure 2).  Hillman et al. further disclose that the spacer assembly includes a disposable tip (paragraph [0100]).  The spacer allows the device to maintain a specified distance between the lens and a target region (paragraph [0023]).  

With regards to claim 30, although the above combined references do not specifically disclose that the desired distance is approximately 100-200 microns, it would have been within the skill of one of ordinary skill in the art, through routine experimentation, to adopt the above distance, in order to obtain the optimal distance.  
With regards to claim 93, Hillman further discloses a removable spacer (paragraph [0100], referring to the optional spacer, which would thus require removability of the spacer).  
With regards to claim 96, Hillman discloses that the medical imaging device is configured to be hand-held (paragraph [0119], Figure 2).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker, Hillman and Seibel et al. as applied to claim 27 above, and further in view of Zeng (US Patent No. 7,383,077).
With regards to claim 31, as discussed above, the above combined references meet the limitations of claim 27. However, they do not specifically disclose that their system further comprises a collimator coupled to the plurality of optical fibers to restrict 
Zeng discloses modification of a Raman spectroscopy system for in vivo application, wherein the modification comprises of using a collection fiber bundle assembly (Abstract; column 9, lines 17-30; Figure 8).  Zeng discloses that their system further comprises a collimator coupled to the plurality of optical fibers to restrict light received by each optical fiber to an area having a size that is less than or equal to about the diameter of the human cancer cell (column 10, line 59-column 11, line 6).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of the above combined references further comprise a collimator coupled to the plurality of optical fibers, as taught by Zeng, in order to collimate the light when the system is adapted for in vivo applications (Abstract; column 9, lines 17-30; Figure 8).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker and Hillman as applied to claim 23 above, and further in view of Matter et al. (US Pub No. 2008/0103373).
With regards to claim 33, as discussed above, the above combined references meet the limitations of claim 23.  However, they do not specifically disclose that their system further comprises a skirt for isolating an analysis region proximate to the optical receptor from ambient light.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of Strauss comprises a skirt for isolating an analysis region proximate to the optical receptor from ambient light, as taught by Matter et al., in order to adapt the system for obtaining properties of in vivo tissue and block contamination of the measurements (paragraphs [0009], [0092]).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker and Hillman as applied to claim 23 above, and further in view of Roy et al. (US Pub No. 2006/0188797).
With regards to claim 34, as discussed above, the above combined references meet the limitations of claim 23.  However, they do not specifically disclose that the filter assembly includes an iris configured to allow user selection of an amount of filtered light delivered to image detector.  
Roy et al. disclose an adjustable iris mechanism which provides an aperture of a user-selectable diameter though which the beam passes, thus limiting the size and brightness of the beam (paragraph [0039]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the filter assembly of Strauss be configured to allow user selection of an amount of filtered light delivered to image detector, as taught by Roy et al., in order to limit the size and brightness of the beam (paragraph [0039]).
Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker and Hillman as applied to claim 23 above, and further in view of Campbell (US Patent No. 6,631,230).
With regards to claims 35-36, as discussed above, the above combined references meet the limitations of claim 23.  However, they do not specifically disclose that the optical receptor has a contour configured to substantially match a contour of an in vivo resection site of the object or includes a plurality of optical fibers having varied lengths configured to match the contour of the in vivo resection site of the object. 
Campbell discloses a fiber bundle having a contoured input end (110) and contoured output end, wherein the contoured end may be a convex or concave or slanted edge (column 1, lines 32-36; column 2, lines 17-24).  The end of the bundle is shaped into the shape of a desired area for receiving light (Abstract).  The optical fiber bundle can be used in place of a lens for imaging, thus not relying on high-quality bulk optics which can be expensive and fragile (Abstract; column 1, lines 11-15). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the optical receptor of Strauss have a contour configured to substantially match a contour of an in vivo resection and/or include a plurality of optical fibers having varied lengths configured to match the contour of the in vivo resection site, as taught by Campbell, in order to use the optical fiber bundle in place of a lens for imaging, thus not relying on high-quality bulk optics which can be expensive and fragile (Abstract; column 1, lines 11-15).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker and Hillman, as applied to claim 23 above, and further in view of Yabe et al. (US Patent No. 5,688,221).
With regards to claim 39, as discussed above, the above combined references meet the limitations of claim 23.  However, they do not specifically disclose that their system further comprises a fluid control system configured to reduce an amount of fluid proximate to at least a portion of the object within the FOV.
Yabe et al. disclose an imaging device including a suction tube configured to remove fluid (column 7, lines 46-56).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of Strauss further comprise a fluid control system configured to reduce an amount of fluid proximate to at least a portion of the object within the FOV, as taught by Yabe et al., in order to adapt the system for in vivo imaging and successfully remove fluid, thereby ensuring contact between the probe and tissue and obtaining accurate measurements (column 7, lines 46-56).

Claims 45 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker and Hillman as applied to claims 44 and 57 above, and further in view of Ishihara (WO 2008/078742).  Note that, with regards to Ishihara, Examiner refers to the equivalent specification found in corresponding US Pub No. 2010/0049058 for a convenient translation. 
With regards to claims 45 and 58, as discussed above, the above combined references meet the limitations of claims 44 and 57.  However, they do not specifically 
Ishihara discloses a fluorescence system that allows for distinguishing between normal and affected areas based on fluorescence images resulting from excitation light (paragraph [0001]).  A region-of-concern defining section (39) receives generated fluorescence image data, wherein the fluorescence image data is data comprises of grayscale levels depending on the fluorescence intensity of fluorescence and the region-of-concern defining section extracts regions of pixels with grayscale levels equal to or higher than a region-of-concern threshold as regions of concern CR1 and CR 2 from the fluorescence image data, wherein the regions of concern can include a region of cancer (paragraphs [0164]-[0167], paragraphs [0170]-[0171], [0175]-[0176 note that the received light (i.e.actual luminance values) is analyzed to provide corresponding grayscale levels which are used to determine the regions of concern and the thresholds are predefined).  Ishihara further discloses that the imaging device is configured to collect a color image (i.e. reflectance image or the image resulting from the regions of concern being colored) of the object, wherein the image processor superimposes the cell state indication for each cell with the color image and outputs the superimposed image to a feedback system (paragraphs [0198]-[0199]).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references to further comprise an image processor in communication with the imaging device, wherein the image processor analyzes the received light from the imaging device to determine a cell .  

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strauss in view of Brooker, Hillman and Seibel et al. as applied to claim 49 above, and further in view of Ishihara. 
With regards to claim 50, as discussed above, the above combined references meet the limitations of claim 49.  However, they do not specifically disclose that the image processor superimposes at least a portion of a fluorescence image of the object with the color image and outputs the superimposed image to a feedback system.
Ishihara discloses a fluorescence system that allows for distinguishing between normal and affected areas based on fluorescence images resulting from excitation light (paragraph [0001]).  A region-of-concern defining section (39) receives generated fluorescence image data, wherein the fluorescence image data is data comprises of grayscale levels depending on the fluorescence intensity of fluorescence and the region-of-concern defining section extracts regions of pixels with grayscale levels equal to or higher than a region-of-concern threshold as regions of concern CR1 and CR 2 from the fluorescence image data, wherein the regions of concern can include a region of cancer (paragraphs [0164]-[0167], paragraphs [0170]-[0171], [0175]-[0176 note that the received light (i.e.actual luminance values) is analyzed to provide corresponding grayscale levels which are used to determine the regions of concern and the thresholds 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references to further comprise an image processor in communication with the imaging device, wherein the image processor analyzes the received light from the imaging device to determine a cell state and a location in the FOV of the imaging device of cells meeting a predefined condition, wherein the predefined condition is a threshold light intensity and the cell state includes a cell being cancerous, as taught by Ishihara, in order to visually present a distinction between normal and affected areas (paragraph [0001]).  

Claim 101 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Straus in view of Brooker, Hillman and Seibel et al. as applied to claim 47 above, and further in view of Brooker.
With regards to claim 101, as discussed above, the above combined references meet the limitations of claim 47. However, they do not specifically disclose that the optical fiber bundle is configured to be placed in contact with the object.  
Brooker discloses an optical imaging system can be adapted for in-vivo tissue imaging and wherein an optical fiber bundle is configured to be placed in contact with the object (paragraph [0048], referring to the invention being implemented as a flexible 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the optical fiber bundle of the above combined references be configured to be placed in contact with the object, as taught by Brooker, in order to adapt the system for in-vivo tissue imaging (paragraph [0048]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-37, 39-45, 47-50, 52-53, 55-78 and 89-101 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that both Straus and previously applied Brooker disclose fluorescence imaging systems for analyzing an ex-vivo specimen/sample, wherein Brooker teaches that such systems may be adapted for in-vivo imaging (see paragraph [0048] of Brooker).  Therefore, Straus has been further modified in view of this teaching to provide a medical imaging system adapted for in-vivo imaging, in which a portion of the medical imaging system comes into contact with tissue.  Straus in view of Brooker is then further modified in view of Hillman to provide a spacer as claimed.
With regards to Hillman, Applicant argues that modifying Strauss to include the spacer of Hillman would render Straus unsuitable for its intended purpose of rapidly and 
The claims therefore remain rejected under previously applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793